RESCRIPT
BLODGETT, J.
Heard upon motion for new trial after verdict for plaintiff in both cases.
Action brought to recover damages •by reason of the pla.ntiff, a boy of nine years of age, being struck by an automobile on North Main Street, Providence, June 11, 1922.
Charles C. Rainey, a passenger in the jitney which struck the boj', testified that he was sitting in an individual seat on the left hand side; that the car stopped ait a gas station on the' left, hand side of North Main 'Street; that the car started in a diagonal direction toward the right; that the driver was Changing into second speed when the accident occurred and stopped the car immediately; that he did not see the boy when he was struck; that he got ■out and saw the boy lying in the road about seven feet from the curb; that the car had gone about fifteen feet when the boy was struck, and tbe car went about ten feet further.
Mildred V. Josephson, a passenger in the jitney, testified she was sitting on the left side; that the car was shifting when' the boy was hit; and that she did not see the boy.
Thomas R. O’Brien, driver of a jitney going from Pawtucket toward Providence, in the direction opposite to the car which struck the hoy, testified that he was driving on the right side of North Main Street about the centre; that the boy who was hit ran from the sidewalk and raced, along wtih his car'lor about twenty-five feet until he was hit by the other car; that the boy as he ran looked directly towards witness’s car; that he saw the boy struck by the left, headlight of the other car but that he did not stop because his wife, a passenger in his car, was in a delicate condition and shortly to give ’birth to a child.
Mis. O’Brien, wife of the last.witness, told substantially the same store.
Helena F. Lennon, another passenger in the same car, testified to the same effect.
The main testimony in regard to the accident on the part of the plaintiff was given by the boy who was injured.
From the record the Court is - of - the opinion that a new trial should be granted. - ■
Motion granted.